United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 10, 2013 (May 9, 2013) Pain Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 000-29959 91-1911336 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7apital of Texas Highway, Suite 260, Austin, TX 78731 (Address of principal executive offices, including zip code) 512-501-2444 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On May 9, 2013, the Registrant received correspondence from Pfizer, Inc. The correspondence is furnished herewith as Exhibit 99.1 and incorporated herein by reference. The information in this Form 8-K and the Exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, or incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. The following exhibit is hereby furnished with this Current Report on Form 8-K. Exhibit 99.1. Correspondenceto the Registrant from Pfizer, Inc. dated May 9, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pain Therapeutics, Inc. Dated: May 10, 2013 /s/ PETER S. RODDY Peter S. Roddy Vice President & Chief Financial Officer Exhibit Index Correspondence to the Registrant from Pfizer, Inc. dated May 9, 2013.
